Adams, J.
The ground of resistance to the plaintiff’s application is a want of ability. But it is not shown that the defendant is not in good health and capable of earning money. Tie appears to be actively engaged in business, and we must presume that he is capable of earning something. It appears, also, that he has contributed very little to the support of the children, and has left the burden of their support almost wholly upon the plaintiff. We think that, under the circumstances shown, the allowance is reasonable.
Affirmed.